Filed Pursuant to Rule 433 Registration Statement No. 333-197364 Market Linked Securities – Leveraged Upside Participation to a Cap and Fixed Percentage Buffered Downside Principal at Risk Securities to a Basket of Six Exchange-Traded Funds due September 3, Term Sheet to Preliminary Pricing Supplement dated February 8, 2016 Summary of terms Issuer The Toronto-Dominion Bank (“TD”) Term Approximately 4.5 years Reference Asset An unequally-weighted basket (the “Reference Asset” or the “Basket”) of six exchange-traded funds (the “Basket Components”) described to the right. Pricing Date February 29, 2016* Issue Date March 3, 2016* Principal Amount $1,000 per Security Payment at Maturity See “How the payment at maturity is calculated” on page 3 Maturity Date September 3, 2020* Initial Component Price The closing price of a Basket Component on the Pricing Date Final Component Price The closing price of a Basket Component on the Valuation Date (see also the accompanying preliminary pricing supplement) Basket Component Return With respect to each Basket Component, (Final Component Price – Initial Component Price) / Initial Component Price Initial Price The Initial Price will be set to 100 on the Pricing Date Final Price 100 × [1 + (the sum of the products of the Basket Component Return for each Basket Component multipliedby its Component Weight)] Percentage Change (Final Price – Initial Price) / Initial Price, expressed as a percentage Maximum Redemption Amount [145% to 150%] of the Principal Amount of the Securities ($1,450 to $1,500 per $1,000 Principal Amount of the Securities), to be determined on the pricing date Buffer Price 85% of the Initial Price Buffer Percentage 15% Leverage Factor 150% Valuation Date August 27, 2020* Calculation Agent TD Minimum Investment $1,000 and minimum denominations of $1,000 in excess thereof Underwriting Discount and Commission Up to 3.50%, of which dealers, including Wells Fargo Advisors, LLC (“WFA”), may receive a selling concession of up to 1.50% and WFA will receive a distribution expense fee of 0.075% CUSIP / ISIN 89114QUS5 / US89114QUS55 Investment description • Linked to a Basket of Six Exchange-Traded Funds due September 3, 2020 • The Basket will consist of the SPDR ® S&P 500 ® ETF Trust (the “SPY”) (50%), the iShares ® Russell 2000 ETF (the “IWM”) (15%), the iShares ® MSCI EAFE ETF (the “EFA”) (15%), the iShares ® MSCI Emerging Markets ETF (the “EEM”) (10%), the PowerShares DB Commodity Index Tracking Fund (the “DBC”) (5%) and the Vanguard ® REIT ETF (the “VNQ”) (5%). • Unlike ordinary debt securities, the Principal at Risk Securities (the “Securities”) do not pay interest or repay a fixed amount of principal at maturity.
